Citation Nr: 1700985	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  11-21 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbosacral strain with osteoarthritic changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel





INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984, and from October 1988 to October 1992.  He received the Army Commendation Medal.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision in which the RO denied a rating in excess of 20 percent for lumbosacral strain with osteoarthritic changes.  The Veteran filed a notice of disagreement (NOD) in July 2010.  The RO issued a statement of the case (SOC) in June 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2011.

In June 2014, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in an October 2014 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.

The Board notes that, following the issuance of the October 2014 SSOC, additional relevant evidence has been added to the record-an additional Department of Labor "Certification of Health Care Provider for Employee's Serious Health Condition" form, an April 2011 examination report and operative report from Mays & Schnapp Pain Clinic and Rehabilitation Center (Mays), and an August 2014 VA x-ray report.  This evidence has not been considered by the AOJ in conjunction with the claim for an increased rating for the service-connected back disability.  Although the Veteran's substantive appeal was received prior to February 2, 2013, no waiver of initial AOJ consideration of the evidence has been received.  See 38 C.F.R. § 20.1304 (2016) and § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165.  However, as the Board is remanding this claim for other reasons, and the AOJ will have an opportunity to consider such evidence on remand, the Veteran is not prejudiced by the Board's limited consideration of the additionally received evidence for the purpose of issuing a comprehensive remand.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.
For reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the matter which is on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Pursuant to the Board's June 2014 remand, a VA back examination was conducted in August 2014 to obtain information as to the severity of the Veteran's service-connected back disability, including whether and to what extent he experienced any incapacitating episodes of intervertebral disc syndrome (IVDS).  The physician who conducted the examination reported that the Veteran experienced constant low back pain which was "worse with activity."  The examiner also noted that there was no history of any injections and that the Veteran did not report that flare ups impacted the function of the thoracolumbar spine.  The ranges of thoracolumbar spinal motion were recorded and it was noted that there was pain at 90 degrees or greater of forward flexion and that there was functional loss/functional impairment of the thoracolumbar spine in terms of pain on movement.  The Board cannot discern from the examination report whether the Veteran's thoracolumbar spine was "tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158, 168-170 (2016).  In addition, the examiner reported that the Veteran did not have IVDS of the thoracolumbar spine.

In a November 2014 statement, the Veteran challenged the adequacy of the August 2014 examination.  Specifically, he indicated that the examiner asked him about his initial back injury and the treatments that were provided.  The Veteran informed the examiner that such medical history was in his VA medical records, but the examiner indicated that he was "running behind and he would rather not have to look through them."  The Veteran also noted that the examination report indicated that he had not received any injections for his back disability, but that he did in fact receive injections in April 2011 (the records from Mays that he submitted in November 2014 confirm that he underwent a bilateral L4-5, L5-1 lumbar facet block in April 2011).  Moreover, he reported that he was never asked about flare ups and that he was experiencing "more frequent flare ups and incapacitating episodes."

Given the inconsistencies between the findings in the August 2014 VA examination report and both the Veteran's reported symptoms (e.g., the presence of flare ups) and the objective clinical evidence of his treatment history (e.g., the Veteran's receipt of spinal injections) and the fact that it is unclear as to whether the thoracolumbar spine was tested for pain on passive motion and in both weight-bearing and non-weight-bearing positions, the Board finds that a new examination to obtain appropriate testing results and clinical findings-based on full consideration of the Veteran's documented medical history and assertions, to include with respect to flare ups and incapacitating episodes, and which includes more detailed range of motion testing information, as noted above-is needed to assess the severity of the service-connected back disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility. 

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment contained in the Memphis Vista electronic records system dated to June 2014.  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matter on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include obtaining any additional records, examination(s), or opinion(s) if appropriate) prior to adjudicating the claim on appeal.  


Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those contained in the Memphis Vista electronic records system dated since June 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matter on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate medical professional, for evaluation of his service-connected back disability.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the thoracolumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

Additionally. the examiner should identify and comment on the existence, frequency, or extent of, as appropriate, all neurological manifestations of the Veteran's back disability.  The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.

Further, considering all neurological and orthopedic findings and any testing results, the examiner should clarify whether the Veteran has IVDS.  

If not, the examiner should clearly so state, and explain why (reconciling this conclusion with any other diagnosis, testing result, or indicia of disc disease of record).

If so, the examiner should render findings particularly responsive to the criteria for rating IVDS-specifically, comment as to the existence and frequency of any incapacitating episode.  If the Veteran has incapacitating episodes associated with his back disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least 2 weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)

7.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining any additional records and/or examination(s)/opinion(s), if appropriate), adjudicate the matter on appeal in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority (to include consideration of  whether staged rating is appropriate).  

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that reflects consideration of all additional relevant evidence received since the October 2014 SSOC (including the additional Department of Labor "Certification of Health Care Provider for Employee's Serious Health Condition" form, the April 2011 examination report and operative report from Mays & Schnapp Pain Clinic and Rehabilitation Center, the August 2014 VA x-ray report, and any other relevant evidence) and includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


